Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 1 of 26




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 2 of 26




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                               ist
                                            sD
                                         es
                                       rg
                                    Bu
                                  n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                  O
              py
            Co
          al
           i
       fic
     of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 3 of 26                                                           10/10/2019 3:08 PM
                                                                                                       Marilyn Burgess - District Clerk Harris County
                                                                                                                            Envelope No. 37559623
                                                                                                                                By: Bristalyn Daniels
 COpy OF !WDlNG PROVIDeD BY PHD.             CA~SE NO.          201970569                                                Filed: 10/10/2019 3:08 PM

                                             RECEIP~·NO.                                0.00            CIV
                                                            **********                         TR if 73678474
PLAINTIFF; WAINWRIGHT, MONTE                                                         In The   165th
        vs.                                                                          JUdicial District Court
DEFENDANT: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY                           of Harris County, Texas
                                                                                     165TH DISTRICT COURT    .
                                                                                     Houston, TX
                                                    CITATION
THE STATE OF TEXAS
County of Harris




                                                                                                 k
                                                                                              ler
                                                                                           tC
TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY BY SERVING
    ITS REGISTERED AGENT CT CORPORATION SYSTEM
    1999 BRYAN STREET SUITE 900    DALLAS TX 75201 - 3136




                                                                                       ric
    Attached is a copy of PLAINTIFFS ORIGINAL PETITION JUBX PEMbND AND BEQUEST FOB DISCLOSURE




                                                                                    ist
This instrument was filed on the 27th day of September, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.




                                                                                 sD
     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.rn on the Monday




                                                                               es
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.




                                                                          rg
TO OFFICER SERVING:
      This citation was issued on 30th day of September, 2019, under my hand and
seal of said Court.
                                       ~~
                                                                  Bu
                                                                VM'A~
                                     r:.4-S~·>~' ;:~~(9t
                                                               n
Issued at reguest of:                                            I"~"'"
                                      0' /        ~"6           MARILYN BURGESS, District Clerk
WILSON, CHAD TROY                    ~,                 ~       Harris County, Texas
                                                        ~J
                                                            ily

455 EAST MEDICAL CENTER BLVD         9, \                       201 Caroline, Houston, Texas 77002
SUITE 555                             ~".,       ~_~~....       (P.O. Box 4651, Houston, Texas 77210)
                                                   ar


WEBSTER, TX 77598                      "'/Q"--~,
Tel: (832) 415-1432                          w    S     Generated By: SALGADO, CAROLINA              G17//11340636
                                             M




Bar No.: 24079587
                                        of




                                     OFFICER/AUTHORIZED PERSON RETURN
                                   .f_.M.,                                     t:)t::7ZJ&7(.
                                    e




Came to hand at3.:tJd    o'clock                             _2!!ctay     of                           f~'



                                                                     ~
                               ffic




Executed at (address)                                                                                           in
                       yO
                     op




attached thereto and I endorsed on said copy of th~ation   t.~ g,a_t'Lqt delivery. ..., _ • .:::1
                 C




To certify which I affix my hand officially this ~day    of ~~                    , ~.

                                                                                           6f1 (-so -d-r
              ial
         fic
      of
  Un




On this day,     G>e.t1&K J:?ocg~:,>
signature appears on the foregoing ret~ersonallY
                                                                          ,
                                                          known to me to be the person whose
                                                      appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME,




                                              *73678474*
      Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 4 of 26 10/22/2019 12:21 PM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 37854283
                                                                                                                  By: Lisa Thomas
                                                                                                     Filed: 10/22/2019 12:21 PM

                                                    CAUSE NO. 201970569

   MONTE AND LISA WAINWRIGHT,                                        IN THE DISTRICT COURT

        Plaintiffs,

   V.                                                                165TH JUDICIAL DISTRICT




                                                                                          k
                                                                                       ler
   ALLSTATE VEHICLE AND
   PROPERTY




                                                                                    tC
   INSURANCE COMPANY,                                                HARRIS COUNTY, TEXAS




                                                                                ric
        Defendant.




                                                                             ist
                                                                          sD
        DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                         es
TO THE HONORABLE JUDGE OF SAID COURT:



                                                                     rg
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                                                     Bu
Defendant in the above styled and numbered cause of action, and in response to the complaints
                                                                    n
                                                           ily

filed against it, would respectfully show unto this Honorable Court and Jury as follows:
                                                           ar
                                                          M




                                                               I.
                                                     of




                                                    GENERAL DENIAL
                                                 e
                                           ffic




          At this time, Defendant asserts a general denial to Plaintiffs’ Original Petition and all
                                       O




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                                   y
                                op




and respectfully requests the Court and jury to require Plaintiffs to prove the claims, charges and
                           C




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                       ial
                   fic




the State of Texas.
            of




                                                               II.
          Un




                                                    SPECIFIC DENIALS

          Plaintiffs’ claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.



 Wainwright, et al. vs. Allstate                                                                     Page 1 of 4
 Defendant’s Original Answer and Request for Disclosure
 0545441438.1
      Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 5 of 26



          Plaintiffs failed to comply with certain conditions precedent to the policy prior to filing

this lawsuit.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.




                                                                                        k
                                                                                     ler
          Plaintiffs’ claims are barred, in whole or in part, because the losses alleged by Plaintiffs were




                                                                                  tC
proximately caused in whole or in part by the fault, negligence, or failure to mitigate damages by




                                                                              ric
Plaintiffs.




                                                                           ist
                                                                        sD
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                      es
available or apparent during the course of discovery and thus reserve the right to amend this answer.



                                                                   rg
                                                            III.
                                                                   Bu
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiffs disclose
                                                                 n
                                                            ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l).
                                                     of




          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                 e
                                           ffic




Defendant further requests disclosure of any and all documents, electronic information, and
                                       O




tangible items that you have in your possession, custody or control and which may be used to
                                   y
                                op




support your claims or defenses.
                           C




                                                           IV.
                       ial
                   fic




          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
            of




Procedure and tenders the jury fee.
          Un




                                                           V.

                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address



 Wainwright, et al. vs. Allstate                                                                 Page 2 of 4
 Defendant’s Original Answer and Request for Disclosure
 0545441438.1
      Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 6 of 26



for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiffs recover nothing of




                                                                                         k
                                                                                      ler
and from Defendant by reason of this suit, that Defendant be discharged without delay, with costs of court,




                                                                                   tC
and for such other and further relief, both general and special, at law and in equity, to which Defendant may




                                                                               ric
be justly entitled, and for which Defendant will in duty bound, forever pray.




                                                                            ist
                                                                         sD
                                                                Respectfully submitted,




                                                                      es
                                                                SUSAN L. FLORENCE & ASSOCIATES



                                                                   rg
                                                                Bu
                                                               n
                                                           ily


                                                                KIMBERLY BLUM
                                                           ar



                                                                TBN: 24092148
                                                          M
                                                     of




                                                                811 Louisiana St Ste 2400
                                                                Houston, TX 77002-1401
                                                 e




                                                                HoustonLegal@allstate.com
                                           ffic




                                                                (713) 336-2812
                                       O




                                                                (877) 684-4165 (fax)
                                   y




                                                                ATTORNEY FOR DEFENDANT
                                op




                                                                ALLSTATE VEHICLE AND PROPERTY
                           C




                                                                INSURANCE COMPANY
                       ial
                   fic
            of
          Un




 Wainwright, et al. vs. Allstate                                                                   Page 3 of 4
 Defendant’s Original Answer and Request for Disclosure
 0545441438.1
      Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 7 of 26



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendant’s Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendant’s Original Answer has been delivered to all interested parties on the 22nd day




                                                                                       k
                                                                                    ler
of October, 2019, to:




                                                                                 tC
Chad T. Wilson




                                                                             ric
Bar No. 24079587
Tara L. Peveto




                                                                          ist
Bar No. 24076621




                                                                       sD
CHAD T. WILSON LAW FIRM PLLC
455 E Medical Center Blvd, Ste 555




                                                                    es
Webster, Texas 77598
Telephone: (832) 415-1432


                                                                  rg
Facsimile: (281) 940-2137
                                                                Bu
eservice@cwilsonlaw.com
                                                               n
cwilson@cwilsonlaw.com
                                                           ily

tpeveto@cwilsonlaw.com
                                                           ar
                                                          M




ATTORNEYS FOR PLAINTIFFS                                        VIA E-SERVE
                                                     of
                                                 e
                                           ffic
                                       O




                                                                KIMBERLY BLUM
                                   y
                                op
                           C
                       ial
                   fic
            of
          Un




 Wainwright, et al. vs. Allstate                                                                   Page 4 of 4
 Defendant’s Original Answer and Request for Disclosure
 0545441438.1
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 8 of 26

                 2019-70569 / Court: 165




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 9 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 10 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 11 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 12 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 13 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 14 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 15 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 16 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 17 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 18 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 19 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 20 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 21 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 22 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 23 of 26

                 2019-70569 / Court: 165




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 24 of 26

                 2019-70569 / Court: 165




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 25 of 26




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04237 Document 1-3 Filed on 10/28/19 in TXSD Page 26 of 26

                 2019-70569 / Court: 165




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
